Citation Nr: 1522076	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  09-39 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issue on appeal. 

In March 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ), who is no longer employed by the Board.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7101(c); 38 C.F.R. § 20.707.  The Veteran was provided the opportunity to request a hearing before another VLJ.  As no response was received within 30 days of the letter sent to the Veteran notifying him of the opportunity for another hearing, the Board proceeded with adjudication of the claim.  

In May 2013, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 memorandum decision, the Court reversed the Board's May 2013 decision and directed the Board to enter a finding of service connection for an acquired psychiatric disorder.  


FINDINGS OF FACT

In an October 2014 Memorandum Decision, the Court reversed the Board's May 2013 decision and directed the Board to enter a finding of service connection for an acquired psychiatric disorder, intermittent explosive disorder, as it is of service onset.  


CONCLUSION OF LAW


Service connection for an acquired psychiatric disorder, intermittent explosive disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the Board's May 2013 Board decision denied service connection for an acquired psychiatric disorder.  In October 2014, the Court reversed the Board's May 2013 decision and directed the Board to enter a finding of service connection for an acquired psychiatric disorder, based on inservice incurrence.  This decision effectuates the Court's order.  Accordingly, service connection is warranted for an acquired psychiatric disorder, intermittent explosive disorder.  


ORDER

Service connection for an acquired psychiatric disorder, intermittent explosive disorder, is granted.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


